Order entered February 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-10-00126-CV

   MEENAKSHI S. PRABHAKAR, M.D, & INFECTIOUS DISEASE DOCTORS, P.A.,
                       Appellants/Cross-Appellees

                                                 V.

                     DAVID FRITZGERALD, Appellee/Cross-Appellant

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 05-08507-H

                                             ORDER
       The Court abated these appeals on October 16, 2012, pursuant to the parties’ request for

time to finalize a settlement of the case after which they would file a joint motion to dismiss the

appeals. The Court sent two letters to the parties asking for a status update. None of the parties

responded to the first letter. In response to our second letter, on January 11, 2013, the parties

asked for an additional thirty days in which to finalize the settlement, stating that “the settlement

funds have been distributed and the parties are currently awaiting finalization of all the

settlement documents.” As of today’s date, the Court has not received any further

communication from the parties concerning the status their settlement.
       The Court hereby ORDERS the parties to file the settlement documents or a motion to

dismiss the appeals within fifteen (15) days of the date of this order or we will reinstate the case

and dismiss the appeals without further notice.


                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE